PER CURIAM
In this original proceeding, petitioner challenges the ballot title for a proposed initiative measure. Petitioner is an elector who timely submitted written comments addressed to the Attorney General’s draft ballot title. Therefore, he is entitled to petition this court seeking a different title. ORS 250.085(2).
The Attorney General certified this ballot title to the Secretary of State:
“REGULATES MOBILE HOME SPACE RENTS, CONTRACTS, PARK SALES; CREATES BOARD
“QUESTION: Shall law limit mobile home space rent increases, tax mobile park sales, create state board and regulate mobile parks?
“SUMMARY: Creates board for manufactured, mobile home parks. Sets base rent for spaces at January 1992 rates. Allows indexed rent increases. No other rent hikes, rental contract or park rule changes unless tenants consent. Tenant may cancel contract and collect moving costs and damages, or require landlord to buy mobile home, for violations. Five percent tax on park sales to fund tenant groups’ purchase of parks. No tax on sale to or by tenant groups. Changes process to settle disputes. Governs other landlord and tenant matters.
“The five percent tax on the sale of a mobile home park proposed by this measure would not reduce property tax collections for units of local government.”
Petitioner asserts that the Caption, Question, and Summary are deficient in several ways. We have considered his arguments but conclude that the ballot title certified by the Attorney General complies substantially with the requirements of ORS 250.035(1). ORS 250.085(4).
Ballot title certified.
This decision shall become effective in accordance with ORAP 11.30(10).